Title: To George Washington from Henry Lee, Jr., 2 March 1786
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
March 2d n[ew] york. 1786

I did myself the honor to write to you some days past: since which an Arabian stud horse has arrived in this City & has been announced in the gazettes a present to you, from his Catholic Majesty.
I consider it not improper to inform you that the printers have mistaken the matter, the horse being sent to Mr Jay.
Our fœderal distresses gather fast to a point. New Jersey has refused the requisition, and will grant not a shilling, till New york accedes to the impost.
Pe[r]haps this intemperance in Jersey may bring this state to acquiesce in a system of finance long ago approved by ten states & whose operation might have saved the difficultys which impend over the Union.
I intended to have sent you Mr Ramsays late publication, entitled the “revolution of So. Carolina” but am anticipated by the Author who forwarded you a sett by a vessel from this port to Alexandria.
Gordons history has not yet made its appearance & Many hope never may; as the character & genius of the writer illy correspondents with the subject.
I hope your lady enjoys her health & beg to be presented to her. I have the honor to be dear sir your most aff. h. sert

Henry Lee Junr


Mr Jays narrative of his late altercation with Mr Littlepage accompanys this.

